Citation Nr: 0426432	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in the October 2002 decision, determined that new and 
material evidence had been presented to reopen the previously 
denied claim for service connection for a back disability, 
but found that service connection was not established by the 
evidence.  

Notwithstanding the RO's action in this matter, the Board 
must still determine whether new and material evidence has 
been submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Therefore, the issue 
on appeal has been recharacterized as shown on the title 
page. 

In September 2003, a videoconference hearing was held before 
the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  In August 1988, the Board denied service connection for a 
chronic acquired back disorder.

2.  Evidence received since the Board's August 1988 decision 
is material and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The August 1988 Board decision that denied service 
connection for a back disability is final.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2003). 

2.  New and material evidence has been received, and the 
veteran's claim for service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a), 20.1105 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a back 
disability was previously considered and denied by the Board 
in a decision dated in August 1988.  In that decision, the 
Board determined that a chronic acquired back disability was 
not incurred in or aggravated by service.  The Board found 
that evidence did not demonstrate a back disorder, to include 
arthritis, to be present in service or within one year after 
the veteran's release from service.  That decision is final.

In September 2001, the veteran sought to reopen his claim for 
service connection for a back disorder.  In its October 2002 
rating decision, the RO determined the veteran had presented 
new and material evidence sufficient to reopen the previously 
denied claim.  However, the RO found the evidence did not 
warrant entitlement to service connection for the claimed 
back disability, and the claim was denied.

In this regard, the Board notes it has jurisdiction to 
consider the issue of whether new and material evidence has 
been submitted because that issue is part of the same 
"matter" of whether the veteran is entitled to service 
connection for the claimed back disability.  Bernard v. 
Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Bernard v. Brown, 4 Vet. App. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection in this instance.  Id.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received after that 
date, the law in effect when the claim was filed is 
applicable.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  "New" evidence is 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considering with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened. 

The veteran contends, in essence, that he sustained an injury 
to his lower back during active duty and that he continues to 
experience residual impairment attributable to this in-
service injury.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999). 

In connection with his claim to reopen, the veteran submitted 
VA and private medical evidence, and provided lay statements 
and testimonial evidence in support of his claim.  VA and 
private medical records document treatment for a chronic back 
disorder.  An April 2003 private medical report contains an 
opinion relating the veteran's current back disorder to an 
initial injury sustained during service.  Additionally, lay 
statements received from fellow service members recount the 
veteran injured his back while performing heavy lifting.  The 
veteran provided hearing testimony to the effect that his 
back disability was of service origin and has persisted since 
that time.   

This evidence is new in that it was not previously of record.  
It is also material in that it relates to an unestablished 
fact necessary to substantiate the claim - that the veteran 
incurred a back injury in service and has residual impairment 
related to this injury.  This evidence also raises a 
reasonable possibility of substantiating the claim.  The 
Board therefore finds that new and material evidence 
sufficient to reopen the claim has been presented. 


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for a back disability, 
the claim is reopened, and, to that extent only, the appeal 
is granted. 



REMAND

The Board cannot, at this juncture, adjudicate the reopened 
claim, as further development is required. 

The Board finds that a contemporaneous and thorough VA 
examination, coupled with a careful review of the clinical 
records concerning the history of the veteran's complaints, 
is required in this instance.  In that regard, the findings 
of such an examination and resultant medical opinion would 
be of assistance to the Board in its disposition of this 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran has identified additional evidence relevant to 
his claim which have not been associated with the claims 
file.  He has indicated there are VA records that have not 
been considered.  It is the opinion of the Board that an 
attempt should be made to obtain any additional relevant 
treatment reports identified by the veteran that have not 
been associated with the claims folder.  See, Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  Additionally, the 
veteran has reported he is in receipt of Social Security 
Administration (SSA) disability benefits awarded based upon 
his back disability.  The United States Court of Appeals for 
Veterans Claims (Court) has emphasized the need to obtain SSA 
medical records in cases involving VA claims.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  The RO should 
obtain and consider all the veteran's SSA medical records. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C. for the 
following actions:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file private records from Dr. Patrick 
Barker for treatment since 1975 and VA 
medical records from VA Medical Centers 
located in Amarillo (records dated in 1974) 
and Wichita (records dated from 1975 to 1978 
and from 2001 to the present).  If any 
requested records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should clearly be 
documented in the claims file.  

3.  The RO should obtain the Social Security 
Administration decision which awarded the 
veteran Social Security disability benefits 
and copies of the medical reports upon which 
that award was predicated.  

4.  After obtaining the above-referenced 
private and VA medical records, to the extent 
they are available, the RO should make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA 
examination by an orthopedist to determine 
the nature, extent, and etiology of any spine 
disability that he may have.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  

Any testing deemed necessary, including x-
rays, should be performed.  The examiner 
should obtain from the veteran his detailed 
clinical history. All pertinent spine 
pathology found on examination should be 
noted in the report of the evaluation.  After 
reviewing the veteran's claims folder, as 
well as interviewing and examining him, the 
examiner should express an opinion as to 
whether it is at least as likely as not that 
any diagnosed spine disorder is in any way 
related to the veteran's active service.  If 
appropriate, please distinguish between 
spinal disorders of an acquired nature, 
versus those that are congenital or 
developmental.  If a congenital or 
developmental disorder is identified (such as 
the prior diagnosis of spondylolisthesis), 
please express an opinion as to whether the 
condition was aggravated by the veteran's 
military service.

5.  Thereafter, the RO should readjudicate 
the issue on appeal. If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case. The veteran and his representative 
should be afforded the applicable time period 
in which to respond. 

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



